Citation Nr: 1227857	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Subsequently, in a September 2008 decision, the Board remanded this matter and other claims for further development.  In a November 2010 decision, the Board then denied service connection for degenerative disc disease of the cervical spine, for degenerative disc disease of the lumbar spine, for residuals of a left leg injury, for peripheral neuropathy of the bilateral lower legs, for carpal tunnel syndrome of the bilateral upper extremities, and for organic impotence.  

The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted the parties' Joint Motion for Partial Remand (JMR), vacating the Board's November 2010 decision as to the issues listed on the title page above and remanding those issues for compliance with the terms of the JMR.  The Veteran's claims for service connection for residuals of a left leg injury, for peripheral neuropathy of the bilateral lower legs, for carpal tunnel syndrome of the bilateral upper extremities, and for organic impotence were dismissed.  Despite the Court's dismissal of these claims the Veteran's service representative in a June 2012 written brief appears to contend incorrectly that all of the claims appealed to the Court were remanded for the Board's current adjudication.  The Board, however, must comply with the Court's written Order, which controls this adjudication.  

The parties agreed in the JMR that the Board should make a finding as to whether a claim for headaches has been reasonably raised.  Based on notations of headaches at the time of the September 1967 discharge examination and post-service evidence of headaches, such as the diagnosis in the September 1984 Agent Orange examination and in private medical records of Dr. R.H. in 2003, the issue of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and entitlement to service connection for headaches is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's degenerative disc disease of the cervical spine is etiologically related to the Veteran's period of active service, or to any incidents therein (to include presumptively).  

2.  The evidence of record does not show that the Veteran's degenerative disc disease of the lumbar spine is etiologically related to the Veteran's period of active service, or to any incidents therein (to include presumptively).  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by active service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



(CONTINUED ON THE FOLLOWING PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2003, January 2004, and October 2008 of the criteria for establishing service connection for his cervical and lumbar spine disorders, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the October 2008 correspondence.  

The Board notes that the Veteran did not receive complete VCAA notice before the initial adjudication by the AOJ of his cervical spine and lumbar spine disability claims in May 2004.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such was done in this case.  After all notices were sent to the Veteran, his claims currently on appeal were readjudicated in the SSOC dated in December 2009.  

The duty to assist also has been fulfilled as VA and private medical records, and records from the Social Security Administration, relevant to these claims have been requested and obtained and the Veteran has been provided with a VA examination of his claims.  The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

VA regulations state that, for the presumption to apply, the disease listed under § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the veteran was exposed to an herbicide agent during military service.  38 C.F.R. § 3.307(a)(6)(ii).  

The United States Court of Appeals for the Federal Circuit also has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The parties agreed in the JMR that the Board's November 2010 analysis and decision of the Veteran's claims for service connection for degenerative disc disease of the cervical spine and for degenerative disc disease of the lumbar spine was inadequate because it failed to mention a November 1966 service treatment record.  Therefore, the Board will readjudicate these claims remanded by the Court's February 2012 Order as requested by the terms of the JMR.  

The Veteran seeks service connection for degenerative disc disease of both his cervical spine and his lumbar spine.  As reflected in his VA Form 9, Substantive Appeal the Veteran claims that these back and neck disorders on appeal were due to exposure to Agent Orange while in service.  He stated that he began having problems with his back approximately two years after he returned from Vietnam and that he had not been given any other reason for the cause of his degenerative disc disease.  

The Veteran's DD Form 214 indicates that he was a construction machine operator in service and served five months overseas.  His service personnel records associated with the claims file show service in the Republic of Vietnam with an engineering battalion from April 1967 to September 1967.  

A November 1966 service treatment record noted the Veteran's complaint of low back pain for which he was prescribed a muscle relaxant and some ointment.  Other service treatment records contain no complaints or findings regarding injury or disease associated with the cervical or lumbar spine.  His September 1967 discharge examination report showed that on examination evaluation was normal for the spine with no findings or diagnosis of any abnormality or injury involving the cervical or lumbar spine.  The contemporaneous report of medical history showed that the Veteran reported that he had not had any recurrent back pain.  

Post-service, private treatment records dated in December 1970 include the report of an X-ray study which showed a normal lumbar spine.  

Private treatment records dated in July 1984 revealed that the Veteran was seen for complaints of right costovertebral angle area pain, which hurt when he moved and bent over.  The Veteran reported that he thought that he might have hurt his back at work.  Diagnosis was lumbosacral strain.  

An X-ray study of the chest at VA in September 1984 showed minimal scoliosis of the lower thoracic spine, but no significant abnormality was identified.  An Agent Orange Registry Code Sheet also dated in September 1984 noted the Veteran's complaint of stiffness in the neck.  Examination showed full range of motion of the neck and negative straight leg raising for the back.  

The report of a March 1985 VA examination showed that the Veteran reported a number of complaints he associated with Agent Orange exposure.  On examination, neck was normal and no abnormal neurological findings were made.  The report contained a diagnosis indicating that, except for conditions unrelated to this appeal, examination was within normal limits.  

Private treatment records dated in January 1995 indicated that the Veteran was seen for complaints including headaches, for which he requested an X-ray examination of the neck to evaluate whether the neck was causing his headaches.  He also reported that his low back hurt.  An X-ray study of the cervical spine showed no fractures and advanced degenerative disc and joint disease change at the C5-6 level.  An X-ray study of the lumbar spine showed no fractures and no significant degenerative change for age.  

Private treatment records dated in August 2002 indicated that a magnetic resonance imaging (MRI) scan of the lumbar spine showed multilevel degenerative disc disease with interval progression at the L3-4 and L5-S1 levels.  

An October 2002 private medical record of Dr. S.M. noted, after examination of the Veteran and review of the August 2002 MRI, a diagnosis of degenerative disc changes at the L5-S1 level with central disc protrusion noted at the L5-S1 level.  

Private treatment records dated in 2003 showed assessments including low back pain and muscle spasms.  

Private treatment records dated in April 2003 revealed that a MRI scan of the cervical spine showed mild or advanced degenerative disc disease at the C5-6 and C6-7 levels, right paracentral disc protrusion with mild mass effect at the C4-5 level, and concentric disc bulging and secondary degenerative changes at the C5-6 and C6-7 levels resulting in early bilateral foraminal encroachment as well as borderline canal stenosis.  

A May 2003 private medical record of Dr. R.L.H. noted that the Veteran had neck and low back pain without any radicular features.  

October 2003 private medical records included a MRI scan of the lumbar spine which showed multilevel degenerative disc disease that predominated at the L3-4 and L5-S1 levels.  

In a November 2003 letter, Eric R. Beck, M.D., Ph.D., stated that the Veteran was a patient under his care and that the Veteran had a polyneuropathy.  Dr. Beck stated that in service the Veteran was exposed to Agent Orange, which contains dioxin, which is an agent known to cause polyneuropathy.  Dr. Beck noted that all other workup had been negative for another cause of the polyneuropathy.  

In August 2005 the Veteran's application for disability benefits from the Social Security Administration (SSA) was approved retroactive to a date in October 2003 when he last engaged in substantial gainful activity.  The decision by the SSA's administrative law judge indicated that the Veteran was awarded SSA disability benefits for four impairments, including degenerative disc disease.  Records from the SSA file associated with the claims file include a handwritten statement signed by the Veteran's wife.  She stated that she had been married to the Veteran since 1978, eleven years after his service in Vietnam, and that the Veteran had been sick all that time with the effects of Agent Orange and the resulting polyneuropathy.  She also noted that he had degenerative disc disease in his spine at multiple levels.  

These records also noted that the Veteran's former employment included work as a pallet maker, fry cook, janitor, and truck driver.  It was noted that the Veteran said that he stopped working because the bulging disc in his back made it impossible for him to lift the boards for his job at a lumber company.  A June 2005 SSA examination noted that the Veteran had chronic lower back pain and neck pain, possible degenerative disc disease, but faced a poor outcome due to possible pancreatic cancer.  

The Veteran underwent a VA orthopedic examination in June 2009.  Regarding the neck, the Veteran reported complaints of having started to have gradual onset of neck pain in the 1990s.  He denied any accident or trauma at that time, or during service.  He reported having daily pain.  X-ray studies showed moderate degenerative changes of the cervical spine, predominately at the C5-6 and C6-7 levels.  Diagnosis was degenerative disc disease of the cervical spine.  Regarding the low back, the Veteran reported having low back pain in service, but he could not remember any specific incident or trauma in service.  He reported he started having chronic low back pain in the 1990s.  An X-ray study of the lumbar spine showed multilevel degenerative changes of the lumbar spine.  Diagnosis was degenerative disc disease of the lumbar spine.  

The June 2009 VA examiner also opined that the diagnosed cervical spine and lumbar spine disorders were not caused by or a result of the Veteran's time in service, to include exposure to Agent Orange.  In this regard, the examiner noted that the Veteran's degenerative disc disease of the cervical and lumbar spine was a form of arthritis, and that arthritis occurs with aging and was also due to the physical nature of the Veteran's occupations after service.  The examiner also opined that there was no connection between Agent Orange and degenerative arthritis of the spine, and that there was no documented injury of the spine in service.  

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims that any current degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine were incurred as a result of any established event, injury, or disease during active service.  

Initially, service connection for degenerative disc disease of either the cervical spine or the lumbar spine is not warranted based on exposure to Agent Orange.  While the Veteran served in Vietnam and currently has a disability of both the cervical spine and lumbar spine, those disorders are not included in the list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, the Veteran's claims for presumptive service connection for degenerative disc disease of the cervical spine and for degenerative disc disease of the lumbar spine, both associated with exposure to Agent Orange, must be denied.  

The Board notes that there is medical evidence of back pain during service as the parties pointed out in the JMR.  However, there is no indication from the service treatment records that this one episode of low back pain had not completely resolved before discharge from active duty.  Service treatment records show no complaints, findings, or treatment for any injury or disease referable to the claimed degenerative disc disease of the lumbar spine or cervical spine.  

The first treatment shown for symptomatology diagnosed as lumbosacral strain was in private treatment records in July 1984.  The Veteran himself at that time stated that he might have hurt his back at work.  Subsequently, a September 1984 X-ray study showed minimal scoliosis of the lower thoracic spine without any significant abnormality.  January 1995 X-ray studies of the lumbar spine showed no significant degenerative change for the Veteran's age.  Not until the 2000s do treatment records show degenerative disc disease involving the lumbar spine.  The first treatment shown for cervical spine symptoms was in 1995, when the Veteran was seen for headaches, and at that time X-ray examination of the cervical spine showed advanced degenerative disc and joint disease at the C5-6 level.  

Therefore, medical records associated with the claims file do not show a diagnosis of degenerative disc disease until several decades after discharge from active service.  The initial treatment for the spine was not until at least 1984, or 17 years after service, for the lumbar spine and 1995, or 28 years after service, for the cervical spine.  Such a lapse of time after service is an important factor for consideration in deciding a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology from the Veteran's period of active duty service to the diagnosis of the Veteran's current degenerative disc disease, and this weighs against the Veteran's claims as well.  38 C.F.R. § 3.303(b).  

The June 2009 VA examiner opined that the arthritis seen in the degenerative disc disease of the cervical spine and in the degenerative disc disease of the lumbar spine occurred with aging and was also due to the physical nature of the Veteran's occupations after service.  The VA examiner also opined that the degenerative disc disease of the cervical spine and lumbar spine were unrelated to Agent Orange exposure and that there was no documented injury of the spine in service.  There are no competent and credible opinions to the contrary.  The Board notes that treatment for low back pain in November 1966, which was resolved before discharge, did not document any specific injury to the Veteran's spine.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current cervical spine or lumbar spine disability was caused by or was a result of his period of active service.  The opinion of the June 2009 VA examiner is persuasive that the Veteran's degenerative disc disease is not related to active duty because this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Generally, without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

Moreover, presumptive service connection is not warranted because there is no evidence in the record that any degenerative disc disease of the cervical or lumbar spine developed within a year of the Veteran's separation from active duty in 1967.  See 38 C.F.R. §§ 3.307, 3.309.  

In reviewing the Veteran's claims the Board has reviewed his written statements.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to his claims on appeal, his contention that his back and neck conditions might be related to exposure to Agent Orange when he served in Vietnam, while credible, is not persuasive in view of the medical opinion of the June 2009 VA examiner and VA laws and regulations concerning herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  

Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the factual question of whether his back and neck disorders can be attributed to his time on active duty.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.  

Given the absence of persuasive evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has back and neck disorders that were incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against his claims for service connection for degenerative disc disease of the cervical spine, to include as due to exposure to Agent Orange, and for service connection for degenerative disc disease of the lumbar spine, to include as due to exposure to Agent Orange.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for degenerative disc disease of the cervical spine, to include as due to exposure to Agent Orange, is denied.  

Service connection for degenerative disc disease of the lumbar spine, to include as due to exposure to Agent Orange, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


